JS 44C/SDNY Case 1:20-cv-01304-SDA diariceger-sHeise 02/14/20 Page 1 of 2

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS
MICHAEL ADAMS

DEFENDANTS
FAMOUS CALABRIA PIZZA LLC and
27 ST. JAMES HOLDING LLC

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
Maria Costanza Barducci, Esq. BARDUCC] LAW FIRM

5 West 19th Street, 10th Floor New York, New York 10011
Telephone: 212-433-2554

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSB
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

42 U.S.C. § 12181, Americans with Disabilities Act

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No MyesO

If yes, was this case Vol.[_] Invol. [|] Dismissed. No[_] Yes [_] & Case No.

No Yes EC]

If yes, give date

IS THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)

NATURE OF SUIT

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY
[ [367 HEALTHCARE/
[ ] 110 INSURANCE [ ]310 AIRPLANE PHARMACEUTICAL PERSONAL | ] 625 DRUG RELATED [ ]422 APPEAL
[ ]120 MARINE [ ]315 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY geizuRE OF PROPERTY 28 USC 158
[ ]130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY 21 USC 881 [ ]423 WITHDRAWAL
[ ]140 NEGOTIABLE [ ]320 ASSAULT, LIBEL & PRODUCT LIABILITY + 1 599 OTHER 28 USC 157
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL
[ ]150 RECOVERY OF [ ]330 FEDERAL INJURY PRODUCT
OVERPAYMENT & EMPLOYERS' LIABILITY PROPERTY RIGHTS
ENFORCEMENT LIABILITY
OF JUDGMENT [ ]340 MARINE PERSONAL PROPERTY [ ] 820 COPYRIGHTS
[ ]151 MEDICARE ACT _ [ ] 345 MARINE PRODUCT [ ] 830 PATENT
[ ]152 RECOVERY OF LIABILITY [ ]370 OTHER FRAUD
DEFAULTED [ 1350 MOTOR VEHICLE [1371 TRUTH IN LENDING [ ]835 PATENT-ABBREVIATED NEW DRUG APPLICATION
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ] 840 TRADEMARK
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY
[ ]153 RECOVERY OF [ ]360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff)
OF VETERAN'S [ ]362 PERSONAL INJURY - PROPERTY DAMAGE [ ] 862 BLACK LUNG (923)
BENEFITS MED MALPRACTICE = [ ]385 PROPERTY DAMAGE __[ ] 710 FAIR LABOR [ ] 863 DIWC/DIWW (405(g))
[ ]160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ] 864 SSID TITLE XVI
SUITS [ ] 720 LABOR/MGMT [ ] 865 RSI (405(g))
[ ]190 OTHER PRISONER PETITIONS RELATIONS
CONTRACT [ ] 463 ALIEN DETAINEE [ ]740 RAILWAY LABOR ACT
[ ]195 CONTRACT [ ]510 MOTIONS TO [] 751 FAMILY MEDICAL FEDERAL TAX SUITS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | Faye ACT (FMLA)
LIABILITY 28 USC 2255 [ ] 870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant)
[ ]535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY
[ ]540 MANDAMUS & OTHER _[ ] 791 EMPL RET INC 26 USC 7609

[ ]440 OTHER CIVIL RIGHTS

(Non-Prisoner) SECURITY ACT (ERISA)

REAL PROPERTY
[ ] 441 VOTING IMMIGRATION
[ ]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION _ [ ] 443 HOUSING/ [ ]462 NATURALIZATION
[ ]220 FORECLOSURE ACCOMMODATIONS = [ ] 550 CIVIL RIGHTS APPLICATION
[ ]230 RENT LEASE & [ 1445 AMERICANS WITH [ ]555 PRISON CONDITION [ ]465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS
[ ]240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [x] 446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ 1290 ALL OTHER [ 1448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:

OTHER STATUTES

[ ]375 FALSE CLAIMS
[ ]376 QUI TAM

[ ]400 STATE
REAPPORTIONMENT

[ ]410 ANTITRUST

[ 1430 BANKS & BANKING

[ ]450 COMMERCE

[ ]480 DEPORTATION

[ ]470 RACKETEER INFLU-
ENCED & CORRUPT
ORGANIZATION ACT
(RICO)

[ ]480 CONSUMER GREDIT

[ ]490 CABLE/SATELLITE TV

[ ] 850 SECURITIES/
COMMODITIES/
EXCHANGE

[ ] 890 OTHER STATUTORY
ACTIONS
[ ] 891 AGRICULTURAL ACTS

[ ] 893 ENVIRONMENTAL
MATTERS
[ ] 895 FREEDOM OF
INFORMATION ACT
[ ] 896 ARBITRATION
[ ] 899 ADMINISTRATIVE
PROCEDURE ACT/REVIEW OR
APPEAL OF AGENCY DECISION

[ ] 950 CONSTITUTIONALITY OF
STATE STATUTES

DO YOU CLAIM THIS CASE IS RELATED TOA CIVIL CASE NOW PENDING IN S.D.NY.

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

IF SO, STATE:

 

DEMAND § OTHER JUDGE

 

Check YES only if demanded in complaint
JURY DEMAND: Cl Yes ENO

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

DOCKET NUMBER

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:20-cv-01304-SDA Document 2 Filed 02/14/20 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
1 Original [| 2 Removed from C] 3 Remanded C] 4 Reinstated or LC 5 Transferred from [] 6 litigation C17 sedge trom
- Specify District
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
| Q. allparties represented = Court

OC 8 Multidistrict Litigation (Direct File)
| b. At least one party

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF [_]2 U.S. DEFENDANT 3 FEDERAL QUESTION (14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 [11 CITIZEN OR SUBJECT OF A [13.13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ ]4 FOREIGN NATION [16 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [] WHITE PLAINS MANHATTAN

DATE 2/14/2020 SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT
[4 YES (DATE ADMITTED Mo.93 Yr,.2017 +)

receipt# 9/Maria-Costanza Barducci Attorney Bar Code #5070487

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
